84 U.S. 64 (1872)
17 Wall. 64
EX PARTE WARMOUTH.
Supreme Court of United States.

*67 Messrs. P. Phillips and E.N. Ogden, in behalf of the petitioner; Messrs. Caleb Cushing and M.H. Carpenter, contra. Mr. T.J. Durant, whom the court declined to hear, for the State of Louisiana.
The CHIEF JUSTICE:
We are all of opinion that when a final decree shall be rendered in the Circuit Court in this case, an appeal will lie to this court. We are also of opinion that this court has no jurisdiction in this case to issue a writ of prohibition until an appeal is taken.